Citation Nr: 0715104	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  00-14 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 30, 1967 rating decision denying entitlement to service 
connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from April 20, 1966, to 
October 26, 1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

A hearing was held before a Veterans Law Judge in 
Indianapolis, Indiana, in August 2001.  In a December 2001 
decision, the Board determined that there was no CUE in the 
June 30, 1967 rating decision denying entitlement to service 
connection for a left knee disorder.  The veteran appealed 
that determination to the United States Court of Appeals for 
Veterans Claims ("the Court").

In a March 2006 Memorandum decision, the Court reversed the 
Board's December 2001 decision and remanded to the Board for 
readjudication the issue of whether service connection for a 
left knee disorder on the basis of aggravation would 
undebatably have been awarded in the absence of the June 1967 
RO's error regarding the presumption of aggravation, which 
the Court determined applied.  

The veteran was notified that the Veterans Law Judge who held 
his hearing is no longer employed at the Board; however, he 
did not elect to have another hearing.  


FINDINGS OF FACT

1.  In a June 30, 1967 rating decision, the RO denied 
entitlement to service connection for a left knee disorder; 
an appeal to that decision was not initiated.  

2.  The June 30, 1967 rating decision involved undebatable 
error which, had it not been made, would have manifestly 
changed the outcome of the decision.



CONCLUSION OF LAW

There was CUE in the June 30, 1967 rating decision denying 
entitlement to service connection for a left knee disorder.  
38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to the 
instant claims of CUE.  See Simmons v. Principi, 17 Vet. App. 
104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

CUE

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court 
explained that in order for clear and unmistakable error to 
exist: (1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel, 6 Vet. App. at 245 (1994) (quoting Russell, supra).  
See Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to 
prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

An alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-36 (1993).  The error must be one that would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

The service medical records show that the veteran was 
afforded an enlistment examination on April 20, 1966.  On 
that examination report, it was noted that the veteran had a 
stable post-operative left knee.  On the veteran's Report of 
Medical History, it was noted that the veteran had previously 
undergone a left leg operation on torn cartilage, but there 
was no sequelae.  In August 1966, the veteran reported that 
he had a 3 year history of left knee pain which had become 
more severe in the last 3-4 weeks.  It was noted that he had 
a history of left knee surgery 2-1/2 years previously for 
removal of cartilage.  Physical examination revealed that the 
veteran was unable to fully extend his left leg.  A 5 inch 
scar was noted on the lateral aspect of the left knee.  The 
knee was determined to be unstable, secondary to the torn 
cruciate ligament and left lateral collateral ligament.  
Further evaluation was performed.  There was a 5 inch scar, 1 
inch thigh atrophy, and range of motion from 10 to 120 
degrees.  Tenderness was also noted.  X-rays revealed 
osteochondritis dissecans and left lateral torn cartilage.

In another summary note, it was noted that the veteran had a 
3 year history of knee symptoms.  Approximately 3 years 
previously, the veteran underwent surgery on his left knee 
for the removal of cartilage.  He had significant problems 
with the knee in basic training, but was able to complete the 
training.  At present, the veteran had recurrence of the 
aching, pain, and limitation of motion of the knee.  Physical 
examination revealed a well developed, slender, white male in 
no acute distress.  Positive findings were limited to the 
left knee.  There was a 5 inch scar on the lateral aspect of 
the knee joint.  There was approximately 3/4 inch thigh 
atrophy.  Range of motion was from zero to 120 degrees with 
pain and tenderness at the extremes.  There was tenderness 
along the lateral joint line.  The veteran resisted full 
examination.  X-rays revealed osteochondritis dissecans, left 
lateral femoral condyle, which was also the diagnosis.  The 
veteran was determined to be unfit for duty and was being 
referred to an EPTS (Exist Prior to Service) Medical Board.  

In September 1966, it was noted that the veteran did not have 
knee swelling.  There was questionable crepitus on the 
lateral aspect of the left knee.  The Medical Board confirmed 
that the veteran had osteochondritis dissecans, left lateral 
femoral condyle, which was not incurred in the line of duty, 
but EPTS.  This disorder was noted to be a painful bony 
defect in the left knee.  

The veteran was separated from service on October 26, 1966.

Post-service, the veteran was seen at a VA hospital in May 
1967.  It was noted that the veteran had a left knee 
operation 8 years previously and apparently, a piece of 
cartilage was removed from the lateral aspect of the left 
knee.  He received a medical discharge from the Army due to 
knee discomfort.  At the present time, the veteran had 
complaints of recurrent pain and swelling of the left knee.  
On examination, there were no abnormalities.  X-rays revealed 
calcifications of the intercondyle notch of the left knee and 
some early degenerative changes in the lateral tibial plateau 
on the left with some patellar crepitus.  While in the 
hospital, the veteran was placed on the physiotherapy program 
and responded well.  He became almost asymptomatic.  The 
veteran was given a weekend pass, but failed to return from 
the pass and was discharged.  

In May 1967, a VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received from the veteran.  The 
veteran asserted that he injured his left knee in basic 
training which aggravated a left knee condition.  

In a June 30, 1967 rating decision, the RO stated the 
following:

Approximately three years prior to 
service veteran underwent surgery to the 
left knee at which time he had removal of 
cartilage.  He had a significant problem 
with the knee in basic training but was 
able to complete the training.  He was 
determined to be medically unfit for 
military duty because of the knee 
disability which existed prior to 
service.  

The knee disability existed prior to 
service and there is no evidence of a 
material increase in level of disability 
during brief period of service which 
would establish service connection by 
aggravation.  

The RO denied service connection for osteochondritis 
dissecans, left lateral femoral condyle. 

The Board notes that at the time of that rating decision, VA 
law and regulations provided that a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, when there is an increase in 
disability during such active service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C. § 353; 
38 C.F.R. § 3.306(a).  

The veteran did not appeal that decision and it became final.  
See 38 U.S.C.A. § 7105.  

In January 1997, the veteran sought to reopen his claim of 
service connection.  In a February 1997 rating decision, the 
RO determined that new and material evidence had not been 
received to reopen the claim of service connection for a left 
knee disorder.  The veteran appealed that determination.  

In a December 1998 rating decision, service connection was 
granted for osteochondritis dissecans, left knee, by 
aggravation.  The RO stated the following:

The veteran's personal testimony is of 
record and need not be restated in full 
at this time.  He stated that after his 
surgery prior to service he had no 
problems with the knee, ice skated and 
did everything the other kids his age 
did.  He testified that he was all right 
on active duty until he began doing 
marches, bayonet training and guard duty.  
These activities would make his knee 
swell and feel weak.  

The medical evidence has been reviewed.  
The hospital report from the veteran's 
surgery in 1960 shows the removal of a 
lateral meniscus from the left knee.  
There is no record of any treatment from 
1960 until his entrance into service in 
April 1966.  This is a period of over six 
years with no treatment.  A meniscus is 
defined as an interarticular 
fibrocartilage found in certain joints 
and in the knee as described and the 
semilunar cartilage.  The service medical 
records do not include the first time the 
veteran was seen with this problem.  The 
only available report is dated July 21, 
1966 and is a referral to orthopaedics.  
This referral and the report dated August 
8, 1966 show that while the veteran 
indicated the current symptoms had 
increased in severity over the past three 
or four weeks the general symptoms of 
locking, pain and giving way had existed 
for the past three years.  The 
presumption of soundness applies to all 
circumstances unless there is evidence to 
the contrary.  There is specific evidence 
to the contrary in this case.  There is 
evidence of the removal of meniscus prior 
to service and the veteran's statement at 
the time of treatment that the symptoms 
had existed for three years.  It would be 
contradictory to a claim of aggravation 
to conclude there was no prior existing 
condition.  The evidence shows the basic 
condition existed at the time of entrance 
to service.  The condition was 
musculoskeletal in nature.  The service 
records also show that by August 8, 1966 
the final diagnosis presented is 
osteochondritis dissecans.  This is 
defined as a condition affecting a joint 
in which a fragment of the cartilage and 
its underlying bone become detached from 
the articular surface.  This is also a 
musculoskeletal condition.  The symptoms 
noted by the examiner are the same as 
those claimed by the veteran that existed 
for the past three years, however, they 
are more severe in nature.  Subsequent to 
the veteran's release from service he was 
treated at the VAMC Fort Wayne in May 
1967.  This report notes no symptoms 
other than a scar, no internal 
derangement but symptoms of early 
degenerative changes and some patellar 
crepitus.  Following his therapy he was 
considered asymptomatic.  If there had 
been no initial symptoms there would have 
been no reason for treatment.  

The left knee was not entirely 
asymptomatic at the time of the entrance 
to active duty.  There had been surgery 
to remove a meniscus and the veteran 
later stated that there were no symptoms 
for the past 3 years.  There was no 
indication the symptoms were such that 
the veteran was not fit for active duty 
when he entered to active duty.  However, 
by its very nature basic training is 
increased, intensive, physical training.  
After more than eight weeks of training 
the veteran's left knee became 
symptomatic to the point of discharge for 
medical reasons.  In addition the left 
knee condition of osteochondritis 
dissecans was immediately diagnosed by 
the military doctors, thus indicating a 
condition easily identifiable.  This 
would suggest either a condition that did 
not exist prior to service or one which 
was not of significant severity at the 
time.  The evidence shows the veteran was 
treated with continued symptoms in May 
1967.  Based upon this evidence it is 
determined that the increase in severity 
was beyond natural progression and was 
permanent in nature.  

Thus, service connection was granted for osteochondritis 
dissecans of the left knee on the basis that this disability 
preexisted service, but was aggravated beyond natural 
progression and was permanent in nature.  

As noted in the introductory portion of this decision, the 
Court remanded to the Board for readjudication the issue of 
whether service connection for a left knee disorder on the 
basis of aggravation would undebatably have been awarded in 
the absence of the June 1967 RO's error regarding the 
presumption of aggravation, which the Court determined 
applied.  In the Court's decision, the Court pointed out that 
the veteran's left knee disability preexisted service, 
however, the left knee was stable when he entered service.  
However, during service, the left knee became unstable and 
worsened in severity.  The veteran was discharged from 
service for the left knee disorder.  Thus, aggravation was 
shown and there was CUE in the June 1967 RO decision which 
found otherwise.  The Court directed the Board to consider if 
there had been no CUE, and the presumption of aggravation had 
been applied, would service connection by aggravation 
"undoubtedly had been awarded."  

Had the RO determined that the veteran's preexisting left 
knee disorder had been aggravated during service, the 
following determination to be made would have been whether 
the increase in disability was due to the natural progress of 
the disease.  If so, service connection by aggravation would 
"undoubtedly" have been awarded.  

As noted by the Court, the record as it stood in June 1967 is 
frozen.  In reviewing the evidence of record, the Board finds 
that if the RO had applied the presumption of aggravation, 
the record then did not establish that the increase in 
disability was due to the natural progress of the disease.  
The reasoning was essentially articulated by the RO in the 
December 1998 rating decision which granted service 
connection by aggravation.  In sum, the veteran entered 
service with a history of prior left knee surgery with 
cartilage removal.  However, no sequelae were noted on the 
entrance examination.  Subsequently, the veteran reported 
that he had in fact had left knee pain for the past three 
years, preceding service entrance.  However, the left knee 
was stable on entrance and no limitations were noted at that 
time.  The service medical records clearly show that during 
the course of the veteran's relatively short period of 
service, the left knee disorder was worsened to the point 
that a medical discharge was necessitated and the veteran 
continued to seek treatment immediately post-service.  It was 
noted that the veteran had "significant problems" with the 
left knee during basic training.  

There was no competent medical evidence showing that this 
level of increase represented the natural progress of the 
disease.  The record clearly established that the veteran 
entered with a left knee disorder that had responded to 
surgery.  While he later reported that he had experienced 
pain and swelling over the past 3 years, the physical 
examination revealed an asymptomatic stable knee.  The 
veteran was admitted into service without restriction.  The 
veteran did not exhibit any left knee impairment on 
examination.  There was no history provided that the left 
knee was unstable following the surgery, in the years 
preceding service.  However, due to the rigors of service, 
the veteran exited service with a symptomatic unstable knee.  
Therefore, he entered service with a postoperative history of 
pain and swelling only.  After his left knee was aggravated 
during service, he was separated with instability, limitation 
of motion, thigh atrophy, and pain and swelling.  There was 
no competent medical evidence establishing that the natural 
progress of osteochondritis dissecans, left lateral femoral 
condyle, postoperative, involved those manifestations.  

The veteran remained in need of left knee treatment 
immediately post-service.  Although that treatment assisted 
in resolving some of the current symptoms, x-rays revealed 
calcifications of the intercondyle notch of the left knee and 
some early degenerative changes in the lateral tibial plateau 
on the left with some patellar crepitus.  Again, there was no 
competent medical evidence establishing that these 
impairments were the natural progress of osteochondritis 
dissecans, left lateral femoral condyle, postoperative.  

The Board finds that accepting a finding that there was 
aggravation of preservice osteochondritis dissecans, left 
lateral femoral condyle, postoperative, the Board further 
finds that the evidence of record at the time of the June 30, 
1967 rating decision did not establish that this increase in 
severity was the natural progress of osteochondritis 
dissecans, left lateral femoral condyle, postoperative.  The 
RO, in June 1967, did not reach that question.  

Thus, if there had been no CUE, and the presumption of 
aggravation had been applied, service connection by 
aggravation "undoubtedly" would have been awarded.  
Therefore, the June 30, 1967 rating decision involved 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.


ORDER

There was CUE in the June 30, 1967 rating decision denying 
entitlement to service connection for a left knee disorder.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


